 1   Scott H. Angstreich*                                    Marc R. Lewis (CA SBN 233306)
     Leslie V. Pope*                                         LEWIS & LLEWELLYN LLP
 2   Alex A. Parkinson*                                      505 Montgomery Street, Suite 1300
     KELLOGG, HANSEN, TODD, FIGEL, &                         San Francisco, CA 94111
 3   FREDERICK, P.L.L.C.                                     (415) 800-0591
     1615 M Street NW, Suite 400                             mlewis@lewisllewellyn.com
 4   Washington, DC 20036
     (202) 326-7900                                          Attorney for Plaintiffs
 5   sangstreich@kellogghansen.com                           American Cable Association,
     lpope@kellogghansen.com                                 CTIA – The Wireless Association,
 6   aparkinson@kellogghansen.com                            NCTA – The Internet & Television Association,
                                                             and USTelecom – The Broadband Association
 7   Attorneys for Plaintiffs
     CTIA – The Wireless Association and                     Matthew A. Brill*
 8   USTelecom – The Broadband Association                   Matthew T. Murchison*
                                                             Ryan S. Baasch*
 9   Jeffrey A. Lamken (CA SBN 154217)                       James A. Tomberlin*
     MOLOLAMKEN LLP                                          LATHAM & WATKINS LLP
10   The Watergate, Suite 600                                555 Eleventh Street NW, Suite 1000
     600 New Hampshire Ave., NW                              Washington, DC 20004
11   Washington, DC 20037                                    (202) 637-2200
     (202) 556-2000                                          matthew.brill@lw.com
12   jlamken@mololamken.com                                  matthew.murchison@lw.com
                                                             ryan.baasch@lw.com
13   Attorney for Plaintiff American Cable                   james.tomberlin@lw.com
     Association
14   * Admitted pro hac vice                                 Attorneys for Plaintiff
                                                             NCTA – The Internet & Television Association
15

16
                            IN THE UNITED STATES DISTRICT COURT
17
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
18

19   AMERICAN CABLE ASSOCIATION, CTIA                                Case No. 2:18-cv-02684
     – THE WIRELESS ASSOCIATION, NCTA
20
     – THE INTERNET & TELEVISION
     ASSOCIATION, and USTELECOM – THE                                REPLY DECLARATION OF KEN
21
     BROADBAND ASSOCIATION, on behalf of                             KLAER OF COMCAST IN
22   their members,                                                  SUPPORT OF PLAINTIFFS’
                                                                     MOTION FOR PRELIMINARY
23                                Plaintiffs,                        INJUNCTION

24                v.                                                 Judge: Hon. John A. Mendez
25   XAVIER BECERRA, in his official capacity
26   as Attorney General of California,

27                                Defendant.

28

              Reply Declaration of Ken Klaer in Support of Plaintiffs’ Motion for Preliminary Injunction
 1          I, Ken Klaer, declare as follows.

 2          1.        My name is Ken Klaer. I am Executive Vice President of Comcast Technology

 3   Solutions, a division of Comcast Cable Communications (“Comcast”). I am responsible for

 4   overseeing Comcast’s commercial Internet traffic exchange arrangements with hundreds of

 5   networks, edge providers, and other third parties, and am very familiar with Comcast’s network

 6   infrastructure and practices. I previously submitted a declaration in support of Plaintiffs’

 7   Renewed Motion for Preliminary Injunction (“Klaer Decl.”). I submit this reply declaration to

 8   respond to the declaration filed by Dave Schaeffer, CEO of Cogent Communications, Inc.

 9   (“Cogent Decl.”) to correct the record on certain inaccurate or misleading claims therein,1 as

10   well as to address some points raised in the declaration of Dr. Scott Jordan, Professor of

11   Computer Science at the University of California, Irvine (“Jordan Decl.”).

12          2.        At the outset, it is important to emphasize that there is no real-world

13   interconnection problem for SB-822 to address. The interconnection marketplace has been

14   operating well and is competitive, as I described previously. See Klaer Decl. ¶¶ 7-16. Nor will

15   the interconnection-related provisions of SB-822 help consumers; instead, these provisions

16   could result in Internet service providers (“ISPs”) like Comcast bearing greater costs and many

17   edge providers being deprived of an efficient competitive alternative to reliably transmit high-

18   quality content and other services to millions of end users. Finally, while Cogent presents a

19   skewed and misleading version of our companies’ prior dealings (as discussed further below),

20   the larger competitive context here is more illuminating. Because Cogent rightly views ISPs as

21   rising competitors in its space that can continue to attract high-volume interconnection business

22   away from third-party intermediary networks, it naturally would prefer to have an aggressively

23   interpreted version of SB-822 as a tool to limit that competition.

24

25

26
            1
27           This reply declaration does not address every inaccurate or misleading statement in the
     Cogent declaration.
28
                                                             1
                 Reply Declaration of Ken Klaer in Support of Plaintiffs’ Motion for Preliminary Injunction
 1                Comcast and Other ISPs Are Not “Terminating Access Monopolies”

 2          3.        Cogent and Dr. Jordan claim that Comcast and other large ISPs have a so-called
 3
     “terminating access monopoly” over access to their broadband customers. Cogent Decl. ¶ 37;
 4
     Jordan Decl. ¶ 42. Cogent further argues that ISPs have the incentive and the ability to degrade
 5
     their customers’ broadband service as an interconnection bargaining tactic given the lack of
 6

 7   competition in the broadband marketplace. See Cogent Decl. ¶ 37; see also id. ¶¶ 49, 61. These

 8   statements are incorrect and do not square with marketplace realities.

 9          4.        The broadband marketplace in which Comcast operates is competitive. The vast
10   majority of our customers have access to at least two fixed broadband providers, as well as
11
     multiple mobile broadband options. According to data published by the Federal
12
     Communications Commission, 86.7 percent of Californians have access to two or more fixed
13
     broadband providers offering speeds of at least 25 Mbps downstream and 3 Mbps upstream as
14

15   of June 2019.2 Broadband providers of every technology – cable, telco/fiber, fixed and mobile

16   wireless, and satellite – are heavily investing to bring high-quality competing service options to

17   consumers. Given this competition, Comcast and other ISPs have strong incentives to ensure
18
     the high quality of their customers’ broadband experience, including ubiquitous access to online
19
     video options.
20
            5.        Nor do Comcast and other ISPs have monopolies over access to their customers.
21
     Online video providers and other edge providers are not required to enter into direct paid
22

23   interconnection arrangements with Comcast or other ISPs in order to reach ISP customers.

24   There are dozens of alternative pathways for edge providers to interconnect to Comcast’s
25

26          2
                Federal Communications Commission, Broadband Map,
27   https://broadbandmap.fcc.gov/#/ (figure includes all fixed broadband services excluding
     satellite) (last visited Oct. 12, 2020).
28
                                                             2
                 Reply Declaration of Ken Klaer in Support of Plaintiffs’ Motion for Preliminary Injunction
     network and reach Comcast’s customers without paying Comcast directly (e.g., third-party
 1

 2   transit providers, content distribution networks (“CDNs”), and other intermediary networks).

 3   Opting instead to pay for dedicated, direct interconnection arrangements is entirely optional for

 4   edge providers. In fact, the overwhelming majority of edge providers do not enter into such
 5
     arrangements with Comcast or other ISPs (nor would they ever need to consider doing so), and
 6
     instead utilize a wide variety of intermediary “transit” networks like Cogent that offer these
 7
     alternative routes to deliver traffic to Comcast or other ISP networks. See Klaer Decl. ¶ 9. It is
 8
     thus no surprise that, as Cogent itself repeatedly states, the transit marketplace is “competitive.”
 9

10   See Cogent Decl. ¶¶ 62, 65.

11          6.        At the same time, of course, certain edge providers and other interconnecting
12   parties may decide it makes more sense to “cut out the middleman” and choose to enter into
13
     direct interconnection agreements with Comcast so that they can route their traffic directly to
14
     Comcast’s network on a dedicated connection, and bypass paying intermediary, shared third-
15
     party networks like Cogent. Transit services, such as those provided by Cogent, use shared
16

17   routes, so an edge provider using these services to reach Comcast’s network could be impacted

18   by large competing traffic demands of others sharing the same transit links. Direct, dedicated

19   interconnection arrangements alleviate that issue and thus can provide more predictable and
20   consistent delivery of the edge provider’s traffic. To attract this business, Comcast’s prices for
21
     interconnection must be competitive. In fact, average prices for transit/interconnection services
22
     have precipitously dropped year-over-year over the past decade and continue to fall on a per-
23
     megabit basis. A marketplace dominated by “terminating access monopolies” would not have
24

25   these hallmarks of competition.

26          7.        Importantly, Comcast does not utilize interconnection to extract tolls for access

27   to its customers, since that access is available without any payment to Comcast. Payment
28
                                                             3
                 Reply Declaration of Ken Klaer in Support of Plaintiffs’ Motion for Preliminary Injunction
     simply reflects the benefits of acquiring a direct, dedicated routing path to Comcast’s network,
 1

 2   without the need for a middleman transit provider. Comcast can provide, and charge for, these

 3   direct links not because it has a large number of broadband customers, but because, as Cogent

 4   itself acknowledges, Comcast made substantial investments to build out its own backbone
 5
     facilities. See Cogent Decl. ¶¶ 10-11 & n.5. It is the presence of that robust, geographically
 6
     broad backbone that enables Comcast to offer edge providers and CDNs direct interconnection
 7
     services. To be sure, such investments make the most sense for larger ISPs with more
 8
     substantial networks, so smaller ISPs may not take this step; these smaller ISPs are thus reliant
 9

10   on transit providers for all connections into (and off) their network. But having made that

11   substantial backbone infrastructure, Comcast is able to offer direct, dedicated interconnection
12   services to interested interconnection customers.
13
                  Comcast Offers a Competitive Option for Edge Providers and Others
14                                  That Wish To Connect Directly

15          8.        Given the importance of ensuring a quality broadband experience for its
16   customers, Comcast proactively works with its interconnection partners on network and
17
     capacity planning in order to ensure sufficient interconnection port capacity to help avoid
18
     network congestion. Contrary to Cogent’s claims, Comcast did not and does not “let” unpaid
19
     settlement-free interconnection ports congest in order to “incentivize” edge providers into
20

21   uneconomical paid peering arrangements. See Cogent Decl. ¶¶ 13-20, 25 n.14. Doing so would

22   jeopardize Comcast’s relationship with its own broadband customers, a relationship far more

23   important and remunerative than any payment Comcast receives from direct interconnection
24   partners that agree to share the costs of interconnection and upgrading port capacity. The
25
     network congestion Cogent describes in its declaration was a problem of Cogent’s own creation
26

27

28
                                                             4
                 Reply Declaration of Ken Klaer in Support of Plaintiffs’ Motion for Preliminary Injunction
     – one that Cogent attempted to leverage in order to obtain greater interconnection capacity for
 1

 2   free from Comcast so that it could then sell this capacity to edge providers for Cogent’s benefit.

 3          9.        As I explained previously, see Klaer Decl. ¶¶ 11-12, Comcast provides

 4   settlement-free interconnection – i.e., where no monetary payment is made in either direction –
 5
     primarily to other large backbone providers and providers like Cogent that offer a generally
 6
     balanced exchange of traffic (within a reasonable ratio) with Comcast. These settlement-free
 7
     links are necessary for Comcast to connect to the rest of the Internet. During the 2012-2015
 8
     period Cogent references in its declaration, see Cogent Decl. ¶¶ 13-20, Cogent sold transit
 9

10   service to Netflix and other content providers at a significant discount, which resulted in these

11   providers sending extremely large amounts of traffic over Cogent’s interconnection ports with
12   Comcast. Cogent’s traffic into Comcast’s network grew by nearly 500 percent over a very short
13
     time period. This completely overwhelmed Cogent’s existing spare capacity into Comcast’s
14
     network, resulting in a highly unbalanced exchange of traffic. See Klaer Decl. ¶ 27. Put simply,
15
     Cogent sold more capacity to Netflix and other content providers than was actually available on
16

17   the routes it had arranged into Comcast’s network – capacity that Cogent did not pay for –

18   which led to congestion at Cogent’s interconnection ports into Comcast and other ISP networks.

19   This also all happened very quickly, and outside of any cooperative capacity planning process.
20   During this time, Comcast did not “simply continue[] to allow congestion to occur.” Cogent
21
     Decl. ¶ 18. Comcast could not – and does not – ever knowingly allow all its settlement-free
22
     links to congest, as this would severely impair the performance of Comcast’s broadband
23
     network overall and impact its customers’ Internet experience.3 Because of this, Cogent had the
24

25

26          3
              Comcast in fact pointed out during this dispute that it had multiple other non-congested
27   routes into its network, including settlement-free links, that had ample spare capacity to carry
     the additional traffic of the edge providers that were routing their traffic through Cogent.
28
                                                             5
                 Reply Declaration of Ken Klaer in Support of Plaintiffs’ Motion for Preliminary Injunction
     leverage to try to force Comcast’s hand. Thus, while Comcast repeatedly offered to enter into
 1

 2   discussions with Cogent about increasing its port capacity, and even supplied additional

 3   capacity on a complimentary basis in the hopes of reaching a commercial solution, Cogent

 4   refused to discuss any kind of commercial arrangement with Comcast. See Klaer Decl. ¶ 27.
 5
     And Cogent later admitted to deliberately slowing traffic from several of its largest customers,
 6
     including Netflix, during this specific period.4
 7
            10.      Cogent also claims that Comcast stopped upgrading Cogent’s interconnection
 8
     ports after the FCC’s 2018 Order went into effect and was only willing to expand
 9

10   interconnection capacity in October 2018 right after SB-822 passed. Cogent Decl. ¶ 80.

11   Neither of these claims is accurate. In fact, Comcast consistently upgraded Cogent’s ports
12   throughout the 2015-2018 period, several times each year. The parties’ capacity discussions in
13
     2017 and 2018 were not prompted by SB-822 and instead were related to traffic management
14
     issues involving a third party that is both a Cogent customer and Comcast interconnection
15
     partner, which Comcast was able to resolve with that party in 2018. Notably, the software
16

17   download issue that another Cogent customer, Panic, experienced on Comcast’s network in

18   early 2018 – which Cogent points to as an example of congestion at Cogent ports – confirms

19   that Comcast’s willingness to expand capacity for Cogent was unrelated to the passage of SB-
20   822. See id. As the March 5, 2018 Panic blog post explains, Comcast worked cooperatively
21
     with Panic and even connected Panic with Cogent to resolve the issue by adding more capacity
22

23          4
               See Dan Rayburn, Cogent Now Admits They Slowed Down Netflix’s Traffic, Creating a
24   Fast Lane & Slow Lane, STREAMING MEDIA BLOG (Nov. 5, 2014),
     https://www.streamingmediablog.com/2014/11/cogent-now-admits-slowed-netflixs-traffic-
25   creating-fast-lane-slow-lane.html; see also Jon Brodkin, During Netflix Money Fight, Cogent’s
     Other Big Customers Suffered Too, ARS TECHNICA (Nov. 5, 2014),
26   https://arstechnica.com/information-technology/2014/11/during-netflix-money-fight-cogents-
27   other-big-customers-suffered-too/.

28
                                                            6
                Reply Declaration of Ken Klaer in Support of Plaintiffs’ Motion for Preliminary Injunction
     for Cogent – all months before SB-822 was enacted.5 This occurred even though Panic is a
 1

 2   Cogent customer with whom Comcast does not have a direct contractual relationship.

 3          11.      More generally, Cogent presents no evidence that the edge providers that choose

 4   to pay Comcast instead of paying Cogent or other intermediaries for interconnecting with
 5
     Comcast’s network are paying more or getting inferior service. In fact, the opposite is true. As
 6
     noted, Comcast’s interconnection prices are competitive; on a per-megabit basis,
 7
     interconnection prices overall continue to decline year-over-year, as they have over the past
 8
     decade. And these direct, dedicated interconnection arrangements can reduce the number of
 9

10   “hops” over which the traffic must travel, which minimizes the risk of congestion and improves

11   the delivery of edge provider content. Comcast also offers its direct interconnection partners the
12   ability to interconnect deeper into the Comcast network at our regional hubs, closer to the end
13
     user customers than the large settlement-free interconnection points, which are spread out more
14
     sparsely at a few sites across the country. See Klaer Decl. ¶ 15. Direct interconnection also
15
     creates longer-term stability because Comcast works with its direct interconnection partners to
16

17   cooperatively plan for their capacity needs over the term of an agreement. These dedicated

18   arrangements are altogether voluntary and mutually beneficial. As Cogent forthrightly

19   acknowledges in its most recent annual report, “as some of our customers grow larger they may
20   decide to build their own Internet backbone networks or enter into direct connection agreements
21
     with telephone and cable companies that provide Internet service to consumers.”6 In short, as a
22
     result of edge provider demand – especially large edge providers that send substantial traffic –
23

24          5
               Cabel Sasser, The Mystery of the Slow Downloads, PANIC BLOG,
25   https://panic.com/blog/mystery-of-the-slow-downloads (Mar. 5, 2018). According to Panic, the
     congestion also was caused by Cogent’s traffic engineering choices. Id.
26          6
              Cogent Communications, Inc., 2019 Annual Report (Form 10-K), at 10 (Feb. 28,
27   2020), https://cogentco.com/files/docs/about cogent/investor relations/reports/
     10k_report_2019.pdf (emphasis added).
28
                                                            7
                Reply Declaration of Ken Klaer in Support of Plaintiffs’ Motion for Preliminary Injunction
     and Comcast’s own ability to accommodate and service that demand, Comcast is offering edge
 1

 2   providers an attractive competitive alternative to middlemen like Cogent. And this is really the

 3   concern animating Cogent’s advocacy for regulatory interference with ISPs’ interconnection

 4   arrangements: As Cogent goes on to note in its annual report, “[a] migration of a few very large
 5
     Internet users to their own networks, or to special networks that may be offered by major
 6
     telephone and cable providers of last mile broadband connections to consumers . . . could impair
 7
     our growth, cash flow and profitability.”7 It is not surprising that Cogent views SB-822 as a
 8
     potential regulatory avenue to reduce or hamstring this newfound competition.
 9

10                    The Costs of Ever-Increasing Free Port Capacity Are Not Trivial

11          12.        Cogent asserts that, in 2014, it offered to pay for Comcast’s costs for upgrading
12   port capacity and suggests that these costs are “minimal” and “small.” See Cogent Decl. ¶¶ 16,
13
     28. According to Cogent, the capital cost to upgrade a port is “less than $10,000.” Id. ¶ 14.
14
     However, the costs of upgrading ports – i.e., adding new hardware and establishing additional
15
     cross-connects – are not the primary issue. They are a drop in the bucket relative to the full cost
16

17   to Comcast of supplying greater interconnection capacity to settlement-free partners whose

18   traffic is out of reasonable balance with our traffic. As Dr. Jordan acknowledges, “[t]he cost of

19   the equipment located at interconnection points constitutes a very small percentage of each
20   party’s costs for transporting traffic between the two parties. Overall costs are dominated by the
21
     costs of having and running content servers and transporting traffic across networks, rather than
22
     the cost of the physical equipment at interconnection points.” Jordan Decl. ¶ 56. Invariably, if
23
     transit providers like Cogent had substantial excess capacity to sell to edge providers, that
24

25   capacity would be used to deliver much greater volumes of traffic to our network in inefficient

26

27          7
                Id.
28
                                                             8
                 Reply Declaration of Ken Klaer in Support of Plaintiffs’ Motion for Preliminary Injunction
     ways – for example, handing off traffic in New York that is bound for California because that is
 1

 2   more convenient for Cogent (but not necessarily for its edge provider or CDN customers), or

 3   shifting traffic to certain ports to make them capacity constrained in order to leverage further

 4   capacity upgrades even while other ports remain underutilized.
 5
            13.     Cogent depicts the issue as the broadband provider merely making its “doors”
 6
     (i.e., ports) “large enough” to handle all the traffic sent by an interconnecting party like Cogent.
 7
     Cogent Decl. ¶ 5. Switching analogies, Cogent says “[t]hink of two fast-moving eight-lane
 8
     highways that are connected by only one lane – the congestion is caused by the connecting road,
 9

10   not the highways.” Id. ¶ 17. Cogent also claims that, from the point of interconnection,

11   broadband providers “only ha[ve] to pay for transporting the traffic [across] the last step – from
12   the interconnection point closest to the customer to the customer.” Id. ¶ 52. These statements,
13
     individually and taken together, paint an overly simplistic picture of our network and related
14
     costs that ISPs incur to manage the network.
15
            14.     First, it is not just one “door” but dozens of doors that need to be enlarged
16

17   constantly. As noted, a great deal of that added capacity will be used inefficiently.

18   Interconnecting parties like Cogent have wide leeway as to how they route traffic and can drop

19   traffic off in different locations at different times, with no notice to the receiving ISP. The
20   volumes of traffic that Cogent and other transit providers send to our network ebb and flow;
21
     Cogent’s position appears to be that ISPs must keep all ports open for any notional maximum of
22
     traffic in all locations, and at all times. But it cannot be the responsibility of ISPs like Comcast
23
     to ensure that there is always and immediately sufficient capacity to handle any possible traffic
24

25   spike from an interconnecting network no matter where it is delivered – and to bear those

26   enormous, unpredictable costs alone. To do so would require maintaining vastly excessive

27

28
                                                           9
               Reply Declaration of Ken Klaer in Support of Plaintiffs’ Motion for Preliminary Injunction
     spare capacity at every port and would create serially stranded facilities where excess capacity is
 1

 2   not needed.

 3          15.     Second, while Cogent’s network may be accurately characterized as a wide

 4   highway, Comcast’s network is more properly thought of as dozens of interconnected regional
 5
     networks, comprised of hundreds of metro networks. In short, Comcast’s network is the whole
 6
     highway system within its footprint, plus all the city streets and blocks. Thus, depending on
 7
     where a party like Cogent drops off its traffic, the so-called “last step” may involve carrying that
 8
     traffic thousands of miles along many different routes. If all the settlement-free ports into our
 9

10   network were large enough for Cogent and others to send as much traffic as they may wish,

11   without regard to overall balance of traffic, our ability to efficiently manage traffic within our
12   network would be severely impaired, resulting in poor quality and reliability for millions of our
13
     customers. For this reason, having rational direct agreements with large traffic-sending parties
14
     that pay some consideration makes sense, as it promotes reasonable planning and cooperation
15
     and responsible capacity forecasts. Otherwise, the burdens to Comcast’s network management
16

17   of unlimited free capacity for everyone could be significant to the point of shifting some of the

18   added costs to end-user customers. This would not be an acceptable outcome.

19                    It Is Not Realistically Feasible for Comcast and Other ISPs
                                 To Isolate California Internet Traffic
20
            16.     Cogent and Dr. Jordan suggest that Comcast and other ISPs can readily comply
21

22   with SB-822’s interconnection provisions by simply isolating and measuring traffic to and from

23   customers in California, or, according to Cogent, by just upgrading interconnection ports in
24   California as it would to accommodate normal growth in Internet traffic. See Cogent Decl.
25
     ¶¶ 67, 74; Jordan Decl. ¶¶ 52-53. But separating out California traffic from all other Comcast
26
     Internet traffic is not realistically feasible. As a contractual matter, Comcast’s direct
27
     interconnection arrangements with edge providers generally are based on the total amount of
28
                                                          10
               Reply Declaration of Ken Klaer in Support of Plaintiffs’ Motion for Preliminary Injunction
     traffic exchanged, and do not separate out traffic delivery on a state-by-state basis. Given how
 1

 2   these agreements are structured, complying with SB-822’s interconnection requirements is not

 3   “merely a billing issue.” See Jordan Dec. ¶ 54. As a technical matter, as I explained in my prior

 4   declaration, Comcast, as well as its interconnection partners, would likely need to re-route
 5
     traffic to ensure it is exchanged regionally within the state, which would require costly changes
 6
     to regional traffic exchange facilities. Klaer Decl. ¶ 33. A simple measurement of California
 7
     traffic would not allow for the adequate separation of California traffic and all other Comcast
 8
     Internet traffic necessary to comply with SB-822’s interconnection provisions. See Jordan Decl.
 9

10   ¶ 54. And even if Comcast and other ISPs were forced to implement these costly changes to

11   separate California traffic, such a mandate would provide an opportunity for arbitrage as
12   intermediary networks would be incentivized to route substantial amounts of Internet traffic,
13
     even traffic destined for customers outside of California, to interconnection points within the
14
     State. This too would impose costly network upgrades on Comcast and other ISPs in order to
15
     accommodate the artificial surge in interconnection demands within California and avoid a
16

17   degradation of service for Comcast customers as well as those of other ISPs. See Klaer Decl.

18   ¶¶ 34-35. Although Cogent and Dr. Jordan claim that, under SB-822, transit providers like

19   Cogent and other interconnecting parties would not have the incentive to route non-California
20   bound traffic to interconnection points in California, see Cogent Decl. ¶ 72; Jordan Decl. ¶ 55,
21
     nothing in that law or otherwise prevents Cogent and others from attempting to do so. Our
22
     experience is that Cogent routes traffic to specific geographic locations to increase its leverage
23
     to obtain greater capacity; it is highly probable that SB-822 will significantly amplify that
24

25   practice.

26

27

28
                                                            11
                 Reply Declaration of Ken Klaer in Support of Plaintiffs’ Motion for Preliminary Injunction
